Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of September 11,
2003 (the “Effective Date”), by and between John Dorman (the “Executive”) and
Digital Insight Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

The Executive and the Company entered into a letter agreement dated September 2,
1998 (the “Prior Agreement”), pursuant to which the Executive became the
Company’s Chief Executive Officer on October 1, 1998. As of the September 8,
2003 (“Transition Date”), the Executive ceased to be the Chief Executive Officer
of the Company. Nevertheless, the Company desires that the Executive continue to
be employed by the Company on a full-time basis in the capacity described below
from the Transition Date through December 31, 2004, on the terms and conditions
hereinafter set forth, and the Executive is willing to accept such employment
during that period of time on such terms and conditions. Accordingly the Company
and the Executive desire to set forth the terms and conditions of such continued
employment in this Agreement, which shall completely and totally supersede the
Prior Agreement.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

1. Duties.

 

1.1 Retention. The Company does hereby engage, reassign and employ the Executive
in a special non-officer position with the title Transition Advisor, reporting
to the Chief Executive Officer of the Company (the “Chief Executive Officer”),
and the Executive does hereby accept and agree to such engagement, reassignment
and employment, effective as of the Transition Date. The Executive shall have
the duties, responsibilities and authorities as determined and assigned by the
Chief Executive Officer in his or her discretion from time to time, including
advising the Chief Executive Officer with respect to business development,
corporate strategy and planning and other special projects, and any other
reasonable duties determined by the Chief Executive Officer.

 

1.2 No Other Employment. During the Executive’s employment by the Company, the
Executive shall devote substantially all of his business time, energy, and skill
to the performance of his duties for the Company.

 

1.3 No Breach of Contract. The Executive hereby represents to the Company that
the execution and delivery of this Agreement by the Executive and the Company
and the performance by the Executive of the Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
or other agreement or policy to which the Executive is a party or otherwise
bound. The Company hereby represents to the Executive that it is authorized to
enter into this Agreement and that the execution and delivery of this Agreement
to the Executive and the employment of the Executive hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any law, agreement
or policy by which it is bound.



--------------------------------------------------------------------------------

2. Term of Employment.

 

Executive’s employment with the Company under this Agreement shall commence as
of the Transition Date and shall terminate on December 31, 2004 (the “Expiration
Date”), unless terminated earlier by the Company or the Executive pursuant to
Sections 5, 6 or 7 (the “Term”).

 

3. Compensation.

 

3.1 Base Salary. The Executive’s Base Salary shall continue at a rate of
$30,833.33 monthly, paid in accordance with the Company’s regular payroll
practices in effect from time to time, but not less frequently than monthly.

 

3.2 Annual Bonus. For calendar year 2003 Executive shall be eligible to
participate in, and receive his bonuses under, the 2003 executive management
incentive program subject to the terms therein, including his individual
performance goals and payouts, and without setoff or reduction by virtue of this
Agreement or change in title, except to the extent required under that
memorandum from Michael Hallman to you dated May 15, 2003. The target bonus for
calendar year 2003 will be an amount equal to 60% of Executive’s Base Salary.
The Executive agrees that he shall be paid no bonus for the calendar year 2004.

 

3.3 Equity Compensation.

 

  3.3.1 Current Options.

 

  (i) Option Grant Dated April 26, 2000. The Stock Option Agreement for the
April 26, 2000 grant to the Executive of an option to purchase 37,500 shares of
the Company’s common stock at an exercise price of $35.00 per share is hereby
amended to extend the period following the Executive’s termination of employment
with the Company during which such option may be exercised from three (3) months
to two (2) years.

 

  (ii)

Option Grants Dated May 4, 2001 and May 28, 2002. Provided that the Executive
remains employed by the Company through the Qualifying Date (defined below) and
executes and delivers a release in a form satisfactory to the Company, the
Company agrees that the Stock Option Agreements each dated May 4, 2001 with the
Executive for options to purchase an aggregate of 75,000 shares of the Company’s
common stock at an exercise price of $13.23 per share (the “2001 Options”) and
the Stock Option Agreement dated May 28, 2002 with the Executive for options to
purchase 100,000 shares of the Company’s common stock at an exercise price of
$14.15 per share (the “2002 Option”) are amended to provide that the 2001
Options and the 2002 Option shall become fully exercisable effective on December
31, 2004. The “Qualifying Date” shall

 

2



--------------------------------------------------------------------------------

 

mean the earliest of: (A) the Expiration Date, (B) the date of the Executive’s
Death or Disability as set forth in Section 5, or (C) the effective date of the
Executive’s termination upon (I) a termination without Cause by the Company as
set forth in Section 6, or (II) a termination with Good Reason by the Executive
as set forth in Section 7. The remaining terms of the Stock Option Agreements
for the 2001 Options and the 2002 Option, including without limitation, the
post-termination exercise period provisions, shall not be affected or changed by
this Agreement.

 

  3.3.2 No Subsequent Option Grants. The Executive will not be eligible for any
additional grants of stock options.

 

4. Benefits.

 

4.1 Pension, Health and Welfare. While the Executive is employed hereunder, he
shall be entitled to participate in all employee pension, health and welfare
benefit plans and programs made available to the Company’s senior level
executives or to its employees generally, as such plans or programs may be in
effect from time to time.

 

4.2 Reimbursement of Business Expenses

 

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company’s expense reporting policy.

 

4.3 Vacation. The Executive will be exempt from the normal limits on vacation
and paid time off that are defined in the Company’s policies in its Employee
Handbook, and the Company will not accrue vacation or paid time off for the
Executive. The Executive may take as much time off as needed at his own
discretion, subject only to the approval of the Chief Executive Officer which
shall not be unreasonably withheld or delayed.

 

5. Death or Disability.

 

5.1 Definition of Disabled and Disability. For purposes of this Agreement, the
terms “Disabled” and “Disability” shall mean the Executive’s inability, because
of physical or mental illness or injury, to perform his customary duties
pursuant to this Agreement, with or without reasonable accommodation, and the
continuation of such disabled condition for a period of one hundred eighty (180)
continuous days as determined by an approved medical doctor. For purposes
hereof, an approved medical doctor shall mean a doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each shall select a medical doctor and the two doctors shall select a
third who shall be the approved medical doctor for this purpose.

 

5.2

Termination Due to Death or Disability. If the Executive dies or becomes
Disabled while employed hereunder, this Agreement and the Executive’s employment
shall

 

3



--------------------------------------------------------------------------------

 

automatically cease and terminate as of the date of the Executive’s death or the
date of Disability (which date shall be determined under Section 5.1 above, and
referred to as the “Disability Date”), as the case may be. In the event of the
termination of the Executive’s employment due to his death or Disability, the
Executive (or, in the event of his death, his estate) shall be entitled to
receive:

 

  (i) a lump sum cash payment, payable within ten (10) business days after the
date of death or the Disability Date, equal to the sum of (A) any accrued but
unpaid Base Salary through the later of (I) the date of death or the Disability
Date or (II) December 31, 2003, and (B) the bonus described in Section 3.2 for
2003 if not paid prior to the date of death or the Disability Date; and

 

  (ii) such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company.

 

6. Termination by the Company.

 

6.1 Termination For Cause.

 

  6.1.1 Definition of Termination with Cause. A termination of the Executive’s
employment by the Company for cause (“Cause”) shall mean the termination of the
Executive’s employment by the Chief Executive Officer for any of the reasons
listed below but, except in the case of the reason set forth in (v) below, only
after written notice by the Chief Executive Officer stating the reason for the
proposed termination for Cause and the Executive’s failure to cure within thirty
(30) days of receipt of such notice:

 

  (i) any act of misconduct in the performance of the Executive’s duties that is
intended to result in, or does result in, (A) his substantial personal
enrichment or (B) material injury to the Company;

 

  (ii) dishonesty by the Executive in the performance of the Executive’s duties
that is intended to result in, or does result in, (A) his substantial personal
enrichment or (B) material injury to the Company;

 

  (iii) any willful failure by the Executive to attend to his duties under this
Agreement;

 

  (iv) any material breach of this Agreement; or

 

  (v) the Executive’s conviction of or pleading guilty or nolo contendere to any
felony or misdemeanor involving, theft, embezzlement, dishonesty or moral
turpitude.

 

  6.1.2

Entitlements and Obligations Upon a Termination for Cause. If the Executive’s
employment is terminated for Cause, the termination shall be effective on the
last day of the thirty-day cure period, except in the case of a termination for
the reason described in Section 6.1.1(v), in which case the termination shall be
effective on

 

4



--------------------------------------------------------------------------------

 

the date the Company gives the Executive written notice of termination. In the
event of the termination of the Executive’s employment hereunder due to a
termination by the Company for Cause, then the Executive shall resign and shall
be deemed to have resigned from the Board of Directors if he is then serving as
a director, and the Executive shall be entitled to receive:

 

  (i) a lump sum cash payment, payable within ten (10) business days after the
date of termination of the Executive’s employment, equal to the amount of any
accrued but unpaid Base Salary as of the date of such termination; and

 

  (ii) such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company.

 

6.2 Termination Without Cause. If the Executive’s employment is terminated by
the Company without Cause, the termination shall be effective on the thirtieth
(30th) day following written notice of such termination to the Executive. In the
event of such termination without Cause, then, subject to the Executive’s
execution and delivery of a release in a form acceptable to the Company, the
Executive shall be entitled to:

 

  (i) a lump sum cash payment, payable within ten (10) business days after the
date of termination of the Executive’s employment, equal to the sum of (A) any
accrued but unpaid Base Salary as of the date of such termination and (B) the
bonus described in Section 3.2 for 2003 if not paid prior to such termination;

 

  (ii) a monthly severance payment in each month following the date of the
Executive’s termination of employment through December of 2004, the amount of
each such payment to equal the Executive’s monthly Base Salary;

 

  (iii) such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company; and

 

  (iv) acceleration of the vesting of the 2001 Options and the 2002 Option on
December 31, 2004 as set forth in Section 3.3.1(ii).

 

7. Termination by the Executive.

 

7.1 Termination Without Good Reason. If the Executive voluntarily terminates his
employment with the Company without Good Reason, the termination shall be
effective at the end of the thirty-day notice period. If the termination of
employment is without Good Reason, then the Executive shall promptly resign and
shall be deemed to have resigned from the Board of Directors if he is then
serving as a director, and the Executive shall have the same entitlements as
provided in Section 6.1.2 in the case of a termination by the Company for Cause.

 

5



--------------------------------------------------------------------------------

7.2 Termination With Good Reason.

 

  7.2.1 Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any reduction in the level of the Executive’s monthly base salary,
unless all executives take a cut in base salary in equal or greater proportions.

 

  7.2.2 Entitlements Upon a Termination with Good Reason. If the Executive
terminates his employment with Good Reason, the termination shall be effective
at the end of the thirty-day cure period. Upon such termination of his
employment with Good Reason in accordance with Section 7.2.1 hereof, the
Executive shall, subject to the Executive’s execution of a release in a form
acceptable to the Company, have the same entitlements as provided under Section
6.2 for a termination by the Company without Cause.

 

8. Non-Competition.

 

The Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company, the amount of sensitive and confidential information
involved in the discharge of his former and present positions with the Company,
and the harm to the Company that would result if such knowledge or expertise was
disclosed or made available to a competitor, and accordingly agrees that during
the period that he is receiving payments under this Agreement, he shall not,
directly or indirectly in any manner or capacity (e.g., as an advisor,
principal, agent, partner, officer, director, shareholder, employee, member of
any association or otherwise) engage in, work for, consult, provide advice or
assistance or otherwise participate in any activity which is competitive with
the business of the Company. The Executive further agrees that during such
period he will not assist or encourage any other person in carrying out any
activity that would be prohibited by the foregoing provisions of this Section if
such activity were carried out by the Executive and, in particular, the
Executive agrees that he will not induce any employee of the Company to carry
out any such activity; provided, however, that the “beneficial ownership” by the
Executive, either individually or as a member of a “group,” as such terms are
used in Rule 13d of the General Rules and Regulations under the Exchange Act, of
not more than one percent (1%) of the voting stock of any publicly held
corporation shall not be a violation of this Agreement. It is further expressly
agreed that the Company will or would suffer irreparable injury if the Executive
were to compete with the company or any subsidiary or affiliate of the Company
in violation of this Agreement and that the Company would by reason of such
competition be entitled to injunctive relief in a court of appropriate
jurisdiction, and the Executive further consents and stipulates to the entry of
such injunctive relief in such a court prohibiting the Executive from competing
with the Company or any subsidiary or affiliate of the Company in violation of
this Agreement. In the event that the Executive breaches the provisions of this
Section 9, the severance benefits under section 6.2 or 7.2.2, whichever is
applicable, shall immediately terminate, the Executive shall cease to be
entitled to any additional payments under this Agreement, and all stock options
shall cease to be exercisable.

 

6



--------------------------------------------------------------------------------

9. Confidentiality.

 

The Executive agrees to maintain the confidentiality of all confidential and
proprietary information of the Company at all times (both during and after his
employment with the Company) and agrees that the Employee Nondisclosure
Agreement entered into between the Company and the Executive on October 20, 1998
(the “Employee Nondisclosure Agreement”) shall remain in effect during the Term
of this Agreement.

 

10. Antisolicitation.

 

The Executive promises and agrees that, for a period of twelve (12) months
following his termination of employment, he will not influence or attempt to
influence suppliers or customers of the Company hereunder, either directly or
indirectly, to divert their business away from the Company to any individual,
partnership, firm, corporation or other entity then in competition with the
Company.

 

11. Soliciting Employees.

 

The Executive promises and agrees that, for a period of twelve (12) months
following termination of his employment hereunder, he will not directly or
indirectly solicit any person who is then an employee of the Company to leave
the employ of the Company.

 

12. Cooperation in Litigation.

 

The Executive agrees that he will cooperate with the Company in any litigation
that arises out of events occurring prior to the termination of his employment,
including but not limited to, serving as a witness or consultant and producing
documents and information relevant to the case or helpful to the Company.

 

13. Indemnification.

 

The Company agrees that the Indemnification Agreement entered into between the
Company and the Executive on June 21, 1999 (the “Indemnification Agreement”)
shall remain in effect during the Term of this Agreement.

 

14. Assignment.

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and;
provided, further, that the Executive may assign his rights to compensation and
benefits by will or by operation of law or pursuant to Section 26.

 

7



--------------------------------------------------------------------------------

15. Governing Law.

 

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.

 

16. Entire Agreement.

 

This Agreement, the Employee Nondisclosure Agreement and the Indemnification
Agreement represent the entire agreement of the parties hereto respecting the
matters within their scope and supersede the Prior Agreement and all other prior
agreements of the parties hereto on the subject matter hereof. Any prior
negotiations, correspondence, other agreements, proposals or understandings
relating to the subject matter hereof shall he deemed to be merged into this
Agreement and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as set forth herein.

 

17. Modifications.

 

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

 

18. Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

 

19. Number and Gender.

 

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

 

20. Section Headings.

 

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

 

21. Resolution of Disputes.

 

Any controversy arising out of or relating to the Executive’s employment, this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Los Angeles County, California, in accordance with
the National Rules for

 

8



--------------------------------------------------------------------------------

the Resolution of Employment Disputes then in effect of the American Arbitration
Association; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
arbitrator deems just and equitable. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or the Executive’s employment.

 

The Company will pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration or arbitration hearing that are
unique to arbitration (recognizing that each side bears its own deposition,
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in court), and each shall separately pay its
counsel fees and expenses unless otherwise provided by law; provided, however,
that if the Executive prevails, the arbitrator may award the Executive
reasonable attorneys’ fees.

 

22. Severability.

 

In the event that a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement that violate such statute or public policy shall be
stricken, and all portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any court
order striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

 

23. Notices.

 

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

 

  (i) if to the Company:

 

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

Attention: Chair, Compensation Committee of the Board of Directors

 

9



--------------------------------------------------------------------------------

  (ii) if to the Executive:

 

John Dorman

[                                                 ]

[                                                 ]

 

Either party may change its address set forth above by written notice given to
the other party in accordance with the foregoing. Any notice shall be effective
when personally delivered or five (5) business days after being mailed in
accordance with the foregoing.

 

24. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

25. Withholding Taxes.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

26. Beneficiaries.

 

The Executive shall be entitled, to the extent permitted under any applicable
law and to the extent permitted under any benefit plan or program maintained by
the Company, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit hereunder following the Executive’s death by giving the
Company written notice thereof in accordance with the terms of such plan or
program. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

27. Survival.

 

Upon the termination of this Agreement, the provisions of Sections 5, 6, 7, 8,
9, 10, 11, 12, 15, 21, 22, and 23 shall survive.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the date first above written.

 

THE COMPANY

Digital Insight Corporation,

a Delaware corporation

By:

 

/s/ Jeffrey Stiefler

--------------------------------------------------------------------------------

   

Jeffrey Stiefler

    Chairman, President and Chief Executive Officer

THE EXECUTIVE

/s/ John Dorman

--------------------------------------------------------------------------------

John Dorman

 

11